Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 26, 2015

                                          No. 04-15-00198-CV

                                   IN RE David B.T. MYRICK Jr.

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

        On April 2, 2015, relator David B.T. Myrick Jr. filed a petition for writ of mandamus
with an emergency motion for temporary relief. The court has considered relator’s petition, the
response filed on behalf of the real party in interest and relator’s reply and is of the opinion that
relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           The temporary stay previously issued by this court on April 7, 2015, is LIFTED.

           It is so ORDERED on May 26, 2015.


                                                          _________________________________
                                                          Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2015.


                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court



1
  This proceeding arises out of Cause No. 14847B, styled Janice Moody v. Linda Moody, Elizabeth Moody, W.L.
Moody V, Edna M. Archer, David B.T. Myrick, Kathryn K. Pacheco, and Haden M. Beardsley, pending in the 198th
Judicial District Court, Kerr County, Texas, the Honorable Rex M. Emerson, presiding.